NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
In the Remarks filed on 7/14/2021, Applicant expresses concern regarding claim 8 and the term ‘methacrylamide’. It is noted that claim 1 recites “a methacrylamide”. The “a” indicates a genus of compounds which contain the methacrylamide functional group. This is to be distinguished from ‘methacrylamide’ without an “a” present, which indicates the single compound with CAS No. 79-39-0. In the instant claims, the genus of methacrylamides is recited in claim 1, therefore, claim 8, articulating specific species of the genus, is not improper.

Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art references are the following: (1) Couet et al. (WO 2010/149441), (2) Tang et al. (CN 103304731), and (3) Tajima et al. (JPH 01-319546). Because CN 103304731 and JPH 01-319546 are in Chinese and Japanese, respectively, the machine-translated English equivalents are cited below.
The instant claims require 70-95 wt% MMA, 0.1-5 wt% alkyl acrylate, and 0.5-10 wt% of a methacrylamide, an N-alkylmethacrylamide, an N,N-dialkylmethacrylamide, or a mixture of two or more of these.
Couet et al. lists suitable crosslinkers include several acrylamides including allyl methacrylamide and methylene-b-methacrylamide. However, neither allyl methacrylamide nor methylene-b-methacrylamide fall in the scope of the instantly claimed methacrylamide, an N-alkylmethacrylamide, an N,N-dialkylmethacrylamide. Thus, the copolymers formed by Couet et al. do not fall within the scope of the claims.
Tang teaches a foamed copolymer derived from acrylic monomers and acrylamide monomers (¶11) and provides examples that use a combination of monomers of methyl methacrylate, propyl acrylate (an alkyl acrylate), and methacrylamide (¶ 68). Tang fall outside the scope of the instant claims because Tang requires 20-70 pbw acrylamide monomer, which corresponds to about 20-70 wt% acrylamide, which falls outside the scope of the instantly claimed range of 0.5-10 wt%.
Tajima teaches a foamed material derived from a copolymer of methacrylamide, styrene, methyl methacrylate and an acrylic acid ester (abstract, ¶ 1) where the amount of styrene is 30-90 mol% (¶1). This falls outside the scope of the instant claims which exclude monomers such as styrene by use of the term “wherein the monomer mixture consists of…”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766